Per Curiam. This was a suit brought to recover upon a promissory note, given by appellee to appellant for $225, in May, 1876. The cause was pending in the County Court for trial; plea of general issue and plea of payment were filed. It appears that in the absence of plaintiff in error, the caiise was submitted to a j ury and tried, resulting in a verdict against appellant. Appellant entered a motion in the court below for new trial; the court overruled the motion and entered judgment against plaintiff for costs. This action of the court, and the giving certain instructions on part of appelleé, are assigned for error. Upon examination of the record we find no bill of exceptions containing the affidavit on which such motion was based, and no instructions. We cannot, therefore, review the action of the court below. The affidavit and instructions copied into the record by the clerk, are no part of the record; they should have been preserved in a bill of exceptions. Horn v. Eckert, 63 Ill. 522. We therefore affirm the judgment of the court below. Affirmed.